Title: To Benjamin Franklin from the Duc de La Rochefoucauld, 21 October 1777
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


La Rocheguyon. 21. 8bre. 1777.
Ne voiant point paroître, Monsieur, la Constitution du Maryland, j’avois imaginé que peut être il y avoit quelque empêchement à cette publication c’est ce qui m’avoit fait différer la traduction de celle de la Caroline Méridionale. La premiere vient d’être inserée dans le Journal d’Amérique et d’Angleterre, et j’ai l’honneur de vous envoier la seconde en vous priant de vouloir bien y jetter les yeux. J’y ai joint quelques questions à côté desquelles je vous demanderai des réponses, et lorsque vous aurez eu la bonté d’examiner le tout je vous serai très obligé de vouloir bien renvoier le tout chez moi à Paris à l’adresse du sieur Virmont, en y joignant le texte Anglois dont j’aurai encore besoin.
Les Gazettes Angloises répandent beaucoup de bruits dont la réalité seroit désavantageuse à votre patrie, mais heureusement ils sont vagues, et même démentis en certains points par une nouvelle qu’on m’a dit venir de vous, que le general Washington n’avoit pas quitté les environs de Philadelphie; les premieres nouvelles certaines sont bien interessantes à savoir; car comment ne pas prendre le plus vif interêt à un Peuple, qui combat pour sa liberté, et qui n’est animé d’aucun des sentimens étrangers qui ont déterminé les autres Républiques à se former? M. Deane a eu la bonté de me promettre que si vous aviez quelques nouvelles, il m’en feroit part. Voudriez vous bien avoir celle de le lui rappeller en lui faisant mes complimens? Ma mere me charge de vous faire les siens. Nous sommes encore à la campagne pour six semaines, mais je compte aller passer quelques jours à Paris dans le mois prochain, et je profiterai de quelque moment pour vous porter à Passy l’hommage de la veneration, et de l’attachement avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et tres obeissant serviteur
Le Duc DE LA Rochefoucauld
